Exhibit 10.2






THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Agreement”) is
entered into as of August 27, 2010, but is effective as of July 23, 2010, by and
between SILICON VALLEY BANK (“Bank”) and POKERTEK, INC., a North Carolina
corporation (“Borrower”), with its principal place of business at 1150 Crews
Road, Suite F, Matthews, North Carolina 28105.


Recitals


A.           Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of July 25, 2008 (as the same has and may continue to be from
time to time further amended, modified, supplemented or restated, the “Loan
Agreement”).


B.           Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.


C.           Borrower has requested that Bank (i) extend the Maturity Date, (ii)
reduce the Facility Amount, and (iii) amend certain other provisions of the Loan
Agreement.


D.           Although Bank is under no obligation to do so, Bank is willing to
amend certain provisions of the Loan Agreement, all on the terms and conditions
set forth in this Agreement, so long as Borrower complies with the terms,
covenants and conditions set forth in this Agreement in a timely manner.


Agreement


Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:


1. Definitions.  Capitalized terms used but not defined in this Agreement,
including its preamble and recitals, shall have the meanings given to them in
the Loan Agreement.


2. Amendments to Loan Agreement.


2.1 Collateral Audit.  Notwithstanding anything to the contrary in Section
6.2(c) of the Loan Agreement, prior to the occurrence of an Event of Default,
Borrower shall be obligated to pay for not more than one (1) audit per year.


2.2 Section 13 (Definitions).


(a) The following terms and their respective definitions as set forth in Section
13.1 of the Loan Agreement are hereby deleted in their entirety and replaced in
alphabetical order with the following:


“Adjusted Quick Ratio” is the ratio of (i) Quick Assets to (ii) Current
Liabilities, minus the current portion of Deferred Revenue.


“Facility Amount” is One Million Two Hundred Fifty Thousand Dollars
($1,250,000).


“Maturity Date” is October 21, 2010.


“Total Commitment Amount” is One Million Two Hundred Fifty Thousand Dollars
($1,250,000).


(b) Section 13.1 of the Loan Agreement is hereby amended by amending clause (c)
of the definition of “Eligible Domestic Accounts” in Section 13.1 of the Loan
Agreement as follows:


(c) Accounts billed and payable outside of the United States unless such
Accounts (i) are otherwise Eligible Domestic Accounts and (ii) the Bank approves
of such Accounts in writing;


2.3 Canadian Account Advances Sublimit.  Bank and Borrower hereby agree that
effective as of July 23, 2010, all Obligations due and owing to Bank in
connection with the Canadian Account Advances have been paid in full and that
Bank has no further commitment or obligation to make Canadian Account Advances
to Borrower under the Loan Agreement.  The defined terms “Canadian Account
Advances”, “Canadian Facility Amount” and “Eligible Canadian Accounts” and their
respective definitions as set forth in Section 13.1 of the Loan Agreement are
hereby deleted in their entirety and all occurrences of and references to such
terms in the Loan Agreement are hereby deleted in their entirety and from and
after the date hereof shall be of no further force and effect under the Loan
Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.4 Exim Loan Facility.  Bank and Borrower hereby agree that effective as of
July 23, 2010, all Obligations due and owing to Bank in connection with the Exim
Advances have been paid in full and that Bank has no further commitment or
obligation to make Exim Advances to Borrower under the Exim Loan
Agreement.  Bank and Borrower further agree that the Exim Loan Agreement and
each of the other Exim Loan Documents shall terminate in their entirety and
thereafter be of no further force or effect.  The defined terms “Exim”, “Exim
Advances”, “Exim Eligible Foreign Accounts”, “Exim Loan Agreement”, “Exim Loan
Documents” and “Facility Limit” and their respective definitions as set forth in
Section 13.1 of the Loan Agreement are hereby deleted in their entirety and all
occurrences of and references to such terms in the Loan Agreement are hereby
deleted in their entirety and from and after the date hereof shall be of no
further force and effect under the Loan Agreement.
 
3. Limitation of Amendments.
 
3.1 The amendments set forth in Section 2 above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.
 
3.2 This Agreement shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.
 
4. Representations and Warranties.  To induce Bank to enter into this Agreement,
Borrower hereby represents and warrants to Bank as follows:
 
4.1 Immediately after giving effect to this Agreement (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
 
4.2 Borrower has the power and authority to execute and deliver this Agreement
and to perform its obligations under the Loan Agreement, as amended by this
Agreement;
 
4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;
 
4.4 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Agreement, have been duly authorized;
 
4.5 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Agreement, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;
 
4.6 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Agreement, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and
 
4.7 This Agreement has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
 
5. Counterparts.  This Agreement may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
 
6. Effectiveness.  This Agreement shall be deemed effective upon (a) the due
execution and delivery to Bank of this Agreement by each party hereto, and (b)
Borrower’s payment of an amendment and extension fee in an amount equal to Three
Thousand Nine Hundred Thirty Seven and 50/100 Dollars ($3,937.50) and
(c) payment of Bank’s legal fees and expenses in connection with the negotiation
and preparation of this Agreement.
 
[Signature Page Follows.]
 
 
 
2

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.


BANK
SILICON VALLEY BANK
By:
/s/ Christine Egitto     Name:     Christine Egitto    Title:       VP         
   
BORROWER
 
POKERTEK, INC.
  By:  /s/ Mark D. Roberson     Name:     Mark D. Roberson    Title:       CEO &
CFO 

 
 
3